Case 1:16-cr-00809-VM Document 529 Filed 06/10/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, .
: 16 CR 809 (VM)
-against- : ORDER
RANDY TORRES, et al.,
Defendants.
----- X

VICTOR MARRERO, U.S.D.J.:

By letter dated June 9, 2020, the parties jointly request
that the hearing regarding post-trial motions in this case be
adjourned until July 24 or July 31, 2020. (See Dkt. No. 528.)
Accordingly, it is hereby ordered that the hearing regarding
post-trial motions in this case, currently scheduled to be held
on Friday, June 19, 2020, shall be rescheduled to Friday, July

31, 2020 at 2:00 p.m.

SO ORDERED:

Dated: New York, New York
09 June 2020

ictor Marrero
U.S.D.J.

 
